699 F.2d 1366
217 U.S.P.Q. 8
RICHDEL, INC., Appellant,v.SUNSPOOL CORPORATION, Appellee.
Appeal No. 83-611.
United States Court of Appeals,Federal Circuit.
Feb. 17, 1983.

Before FRIEDMAN, RICH and DAVIS, Circuit Judges.
ORDER
PER CURIAM.


1
This is a request by Harry T. Whitehouse, the president of appellee, Sunspool Corporation, to represent his corporation, which is the appellee in this patent case.  Mr. Whitehouse apparently is not a lawyer.  He seeks to represent his corporation because "[t]he continuing accrual of professional fees ... has imposed a substantial financial hardship upon the Appellee."


2
Rule 7(a) of the Rules of this court provides that "[e]xcept for an individual appearing pro se, each party and amicus curiae must appear through an attorney who is authorized to practice before this court."    Nothing in our Rules suggests that an exception is to be made because of the expense a corporation will incur by appearing through an attorney.


3
Both of our predecessor courts have held that only a lawyer, and not a corporate officer or stockholder, may appear for the corporation in litigation before the court.   Algonac Mfg. Co. v. United States, 458 F.2d 1373, 1375 (Ct.Cl.1972);  Whited Co. v. United States, No. 464-81C (Ct.Cl. Nov. 20, 1981) (order requiring plaintiff corporation to be represented by counsel);  Contemporary Assocs., Inc. v. United States, No. 503-80C (Ct.Cl. Nov. 20, 1981) (order granting in part motion for summary judgment);  Roger & Gallet v. Janmarie, 245 F.2d 505, 508 (CCPA 1957).  This is the general rule.   See Southwest Express Co., Inc. v. Interstate Commerce Commission, 670 F.2d 53 (5 Cir.1982).


4
The request of Harry T. Whitehouse to appear in this case for the appellee, Sunspool Corporation, is denied.